Case: 16-11962   Date Filed: 10/04/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11962
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:15-cr-00021-RH-CAS-3

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


CRAIG MICHAEL HATHCOCK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (October 4, 2017)

Before ED CARNES, Chief Judge, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-11962    Date Filed: 10/04/2017   Page: 2 of 2


      Barbara Jean Throne, appointed counsel for Craig Michael Hathcock, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hathcock’s convictions and sentences are

AFFIRMED.




                                         2